FILED
                           NOT FOR PUBLICATION                                MAR 26 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-30010

              Plaintiff - Appellee,              D.C. No. 1:13-cr-00071-DWM-1

  v.
                                                 MEMORANDUM*
SCOTT STEVEN REIDY,

              Defendant - Appellant.


                  Appeal from the United States District Court
                          for the District of Montana
                Donald W. Molloy, Senior District Judge, Presiding

                       Argued and Submitted March 6, 2015
                                Portland, Oregon

Before: PAEZ and IKUTA, Circuit Judges and SELNA,** District Judge.

       Scott Steven Reidy appeals the district court’s order denying his motion to

suppress evidence obtained from an allegedly unlawful traffic stop. Specifically,



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The Honorable James V. Selna, District Judge for the U.S. District
Court for the Central District of California, sitting by designation.
Reidy argues that the deputy sheriff who stopped his vehicle lacked reasonable

suspicion to do so. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      We review de novo the denial of a motion to suppress, including the specific

question of whether reasonable suspicion existed under the circumstances. United

States v. Arvizu, 534 U.S. 266, 275 (2002); United States v. Decoud, 456 F.3d 996,

1007 (9th Cir. 2006). The underlying factual findings are reviewed for clear error.

United States v. Thomas, 447 F.3d 1191, 1196 n.7 (9th Cir. 2006).

      The district court did not err in concluding that the deputy sheriff had

reasonable suspicion to conduct an investigatory stop of the vehicle Reidy was

driving. To conduct a lawful investigatory stop of a person or vehicle, an officer

must have reasonable suspicion, based on the totality of the circumstances, to

believe that criminal activity is occurring or will occur. See Arvizu, 534 U.S. at

273, 274. Here, two officers testified that as Reidy’s vehicle passed by their

locations, they could not see the rear license plate illuminated. Crediting their

testimony, the magistrate judge concluded that the deputy sheriff had reasonable

suspicion that the mechanical condition of Reidy’s vehicle violated Montana Code

§ 61-9-204(3), which requires that a vehicle’s taillamps “must illuminate with a

white light the rear registration plate and render it clearly legible from a distance of

50 feet to the rear.” The magistrate judge’s decision to credit the officers’


                                           2
testimony was not clearly erroneous. The magistrate judge also did not err in

concluding that the traffic stop was permissible “even if the stop serve[d] some

other purpose.” United States v. Willis, 431 F.3d 709, 715 (9th Cir. 2005) (citing

Whren v. United States, 517 U.S. 806, 813 (1996)).

      Because the deputy sheriff had reasonable suspicion to stop Reidy on the

basis of a traffic violation, we do not address the parties’ arguments under the

collective knowledge doctrine.

      AFFIRMED.




                                          3